Action by plaintiffs Yetta, Prances and Isidore Hollenberg to recover for personal injuries sustained as the result of a collision between automobiles on a public highway. Action by plaintiff Harry Hollenberg to recover for loss of services and for expenses incurred for medical treatment of the other plaintiffs, his wife and infant children. Defendant Berman appeals from the judgment dated December 23, 1933, in favor of plaintiffs and against her, and from an order denying her motion to set aside the verdict and grant a new trial. The plaintiffs appeal from the judgment dated January 10, 1934, dismissing the complaint as against defendants Milone. Judgments and order unanimously affirmed, with one bill of costs in favor of plaintiffs and against defendant, appellant, Berman, and one bill of costs in favor of defendants, respondents, Milone and against plaintiffs. No opinion. Present — Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ.